                                                                            Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JAMES MINCOFF,
    Petitioner,

vs.                                          Case No.: 3:18cv1290/RV/EMT

WILLIAM L. WOODS,
     Respondent.
____________________________/
                                    ORDER
       This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 24, 2018 (ECF No. 11). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections (doc.

12).

       Having considered the Report and Recommendation, and the timely filed

objections thereto, I have determined that the Report and Recommendation should be

adopted.

       Accordingly, it is now ORDERED as follows:

       1.    The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                 Page 2 of 2

       2.      The Amended Petition (ECF No. 3) is DISMISSED for lack of

jurisdiction.

       DONE AND ORDERED this 15th day of October, 2018.



                              /s/ Roger Vinson
                              ROGER VINSON
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv1290/RV/EMT
